Citation Nr: 9911409	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-24 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a psychiatric disorder with headaches and stomach 
problems.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
February 1946, from April 1946 to April 1949, and from 
September 1950 to March 1951.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, dated in March 1995.  That decision denied the 
veteran's claim of entitlement to an increased rating for his 
service-connected psychiatric disorder.  The denial was duly 
appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

The Board notes that the RO originally granted service 
connection for migraine headaches in a May 1946 rating 
decision.  In a rating decision dated in October 1946, the 
rated disability was listed as "Psychoneurosis conversion 
hysteria with allegations of headaches, formerly rated as for 
migraine."  In a March 1995, rating decision the disability 
was listed as psychoneurosis somatization, and 
gastrointestinal reaction.  Inasmuch as no action has been 
taken to sever service connection for any of these 
conditions, service connection remains in effect for migraine 
and psychoneurosis.  Baughman v. Derwinski, 1 Vet. App. 563 
(1991).

Review of the veteran's most recent VA examinations, in July 
1994 and November 1982 reveal manifestly different diagnoses 
of the veteran's service-connected disorder.  In November 
1982, the VA examiners, a neurologist and psychiatrist, 
diagnosed migraine headaches and were unable to find evidence 
of a psychoneurosis.  Review of the July 1994 psychiatric 
examination reveals no information regarding the veteran's 
migraine headaches but a diagnosis of an undifferentiated 
somatoform disorder.

Subsequent to the July 1994, examination, VA adopted new 
criteria for rating psychiatric disabilities.  38 C.F.R. 
§§ 4.125-4.130 (1998).

Review of the hearing testimony presented to the RO in 
October 1995 reveals that the veteran complained primarily of 
headaches or a migraine disorder.

The Board finds that current examinations are necessary in 
order to evaluate the veteran's claim.  The Board also notes 
that the RO scheduled the veteran for a VA examination in 
July 1997, and that he failed without explanation, to report 
for this examination.

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining an adequate VA examination.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet.App. 
90 (1990).

The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).

The Board observes that while a veteran has a responsibility 
to report for scheduled VA examinations, 38 C.F.R. § 3.655 
(1998), VA is obligated to notify him of the need for the 
examination, so that he can make an informed decision as to 
whether to report.  Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
193 (1991)).  

Under the provisions of 38 C.F.R. § 3.655(a)(b), where a 
veteran fails without good cause to report for a necessary 
examination scheduled in conjunction with a claim for 
increase, the claim will be denied.

The veteran has not been informed of the consequences of his 
failure to report.  Therefore, the Board is of the opinion 
that the veteran should be afforded an additional opportunity 
for VA examinations, and should also be informed of the need 
for these examinations and of the consequences of a failure 
to report.  See Dusek v. Derwinski, 2 Vet. App. 519, 521-522 
(1992) (citing 38 C.F.R. § 3.655).

The veteran's claim is therefore remanded for the following 
development:


1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any mental 
disorder, headaches or a gastrointestinal 
disorder since October 1995.  After 
securing the necessary release, the RO 
should obtain these records.  The RO 
should insure that all VA treatment 
records have been attached to the claims 
folder.

2.  The veteran should be informed that 
additional examinations are necessary to 
evaluate his claim, and that a failure to 
report for scheduled examinations could 
result in the denial of his claims in 
accordance with the provisions of 38 
C.F.R. § 3.655.

3.  The veteran should be afforded 
appropriate examinations to evaluate the 
current level of disability produced by 
migraine and the service connected 
psychiatric disorders.  The examiners 
should review the claims folder before 
completing the examination reports.

With regard to the veteran's service 
connected psychiatric disorder, the 
examiner should provide a Global 
Assessment of Functioning (GAF) in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition, of the American 
Psychiatric Association (DSM-IV), and 
provide an explanation of the numeric 
score assigned.  The examiner should also 
provide an opinion as to the level of 
social and industrial inadaptability 
produced by the service connected 
psychiatric disability, apart from any 
nonservice connected disabilities.

With regard to the service connected 
migraine, the pertinent examiner should 
express an opinion as to the frequency of 
prostrating attacks, and whether there 
are any completely prostrating and 
prolonged attacks.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





